DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9 and 18 are objected to because of the following informalities:  
Claim 1, line 4, “said race” should read - - said inner race - -.
Claim 1, line 7, “said race” should read - - said outer race - -.
Claim 1, lines 8 – 9, “the bearing rings” should read - - the inner and outer bearing rings - -.
Claim 1, line 11, “the races” should read - - the inner and outer races - -.
Claim 1, line 14, “the races” should read - - the inner and outer races - -.
Claim 1, line 14, “the bearing rings” should read - - the inner and outer bearing rings - -.
Claims 9 and 18, line 4, “the two elastomer sealing washers” should read - - two elastomer sealing washers - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the functional limitation “assembling the angular contact roller bearing using an eccentric-pivoting assembly method” renders the claim indefinite, as the limitation does not provide a clear link to a particular assembly step that performs the claimed function, especially in relation to specific structure of the device being assembled.  As written, the language does not set forth well-defined boundaries of the invention, but rather serves to only state a result obtained.  Thus, the scope of the claim is unclear since the Applicant is avoiding claiming of a particular method step at the point of novelty by utilizing functional claiming to imply an unknown/unclaimed method of assembly.
Claims 2 – 9 recites the limitation "the method" in line 1.  There is insufficient antecedent basis for this limitation in the claims, as it is not clear if this limitation refers to the “method for assembling the angular contact roller bearing” in general or the “eccentric-pivoting assembly method.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Wojciechowski USP 3606504 in view of Uchino USPGPUB 20090061736.
Wojciechowski discloses a method for assembling an angular contact roller bearing (Fig. 1), said angular contact roller bearing comprising an inner bearing ring (cone 6) having an inner race 14 arranged on an outer peripheral surface thereof and inclined with respect to a bearing rotation axis, and a rim (rib 18) delimiting said inner race at a smallest diameter thereof, an outer bearing ring (cup 4) having an outer race 12 arranged on an inner peripheral surface thereof and inclined with respect to the bearing rotation axis, and a rim (rib 16) delimiting said outer race at a largest diameter thereof, and a multiplicity of roller bearing elements 8, which are arranged between the inner and outer bearing rings and roll on the races thereof and are held at uniform distances from one another in a circumferential direction by a bearing cage (formed by separators 10), wherein, in each case outside the inner and outer races, the outer peripheral surface of the inner bearing ring and the inner peripheral surface of the outer bearing ring are cylindrical design and extend coaxially with respect to the bearing rotation axis, at least in some section or sections, the method comprising assembling the angular contact roller bearing using an eccentric-pivoting assembly method (“eccentric” and “pivoting” are described col. 5, ll. 38 – 57, wherein “pivoting” is construed as “spreading the rollers around the raceway 14 so that substantially equal spacing exists between them and this, of course, positions of cone 6 concentric with respect to cup 4”).
Wojciechowski does not expressly disclose producing the inner and outer races of each of the inner and outer bearing rings by machining conically into the respective outer and inner peripheral surfaces, also resulting in producing the rims, which delimit the respective inner and outer races on one side, being formed in one piece with the respective bearing rings.
Uchino teaches that is was known to produce a race 7 (see annotated Fig. 1) of a bearing ring 1 by machining conically into the surface (via grindstone 3; see [0032]), also resulting in producing rims 1a, which delimit the race, being formed in one piece with the bearing ring.

    PNG
    media_image1.png
    505
    552
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to include producing the inner and outer races of each of the inner and outer bearing rings by machining conically into the respective outer and inner peripheral surfaces, also resulting in producing the rims, which delimit the respective inner and outer races on one side, being formed in one piece with the respective bearing rings in Wojciechowski, for the purpose of producing a unitary bearing comprising roller retaining ribs or rims, as taught a suggested by Uchino.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wojciechowski USP 3606504 in view of Uchino USPGPUB 20090061736 as applied to claim 1 above, and further in view of Barish USP 2885767.
Wojciechowski further discloses in a first step, placing the outer bearing ring in a receptacle (construed as a mounting; see col. 2, ll. 8 – 10) in an at least approximately vertical position with a rimless end in advance (inherent, if not obvious, since Wojciechowski discloses the roller being inserted from the rim side – see col. 5, ll. 42 – 45) and making the outer bearing ring at least partially oval (“elliptical” – col. 5, ll. 48 – 51) within an elastic limit at an outer peripheral surface  (P161123 WO-US)thereof by deformation force application (col. 5, ll. 51 – 55).
 Wojciechowski does not expressly disclose a deformation force application at a 12 o'clock line toward a 6 o'clock line on the outer peripheral surface.
Barish teaches that it was known to use a deformation force application at a12 o'clock line toward a 6 o'clock line (see Fig. 1) on the outer peripheral surface of an outer bearing ring in a similar device, in order to increase the capacity for inserting rolling elements between the inner and outer races (col. 2, l. 16 – 20).  It would have obvious to one of ordinary skill in the art at the time of the invention to include a deformation force application at a 12 o'clock line toward a 6 o'clock line on the outer peripheral surface, as taught by Barish, for the purpose of increasing the capacity for inserting rolling elements between the inner and outer races.
Claim 3, Wojciechowski discloses, in a second step, introducing the roller bearing elements into the race of the outer bearing ring with larger ends of the roller bearing elements in advance from the rimless end of the outer bearing ring, either individually (col. 5, ll. 42 – 45) or as a roller set prefixed in a horseshoe shape in an auxiliary device.

Allowable Subject Matter
Claims 4 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656